Appeal by the defendant from a judgment of the County Court, Orange County (Ingrassia, J.), rendered December 27, 1982, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
*594Ordered that the judgment is affirmed.
The defendant specifically declined to controvert the validity of his prior felony conviction and he was, therefore, properly adjudicated a second felony offender.
Moreover, the defendant’s contention that the provisions for mandatory enhanced prison sentences for second felony offenders are unconstitutional is without merit and has repeatedly been rejected (see, People v Morse, 62 NY2d 205; People v Hutching, 112 AD2d 169; People v Thompson, 105 AD2d 762). Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.